Citation Nr: 9913386	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-17 545	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for spasmodic 
dysphonia, claimed as secondary to Agent Orange exposure.  

2.  Entitlement to a rating greater than 10 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a March 1997 decision of the 
VA RO which denied service connection for spasmodic 
dysphonia, claimed as secondary to herbicide exposure.  Such 
issue is the subject of the present Board decision.

The veteran also appeals from a June 1998 RO decision which 
granted service connection and a 10 percent rating for PTSD; 
he appeals for a higher rating.  Such issue is the subject of 
the remand which follows the present Board decision.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for spasmodic 
dysphonia, claimed as secondary to Agent Orange exposure.  


CONCLUSION OF LAW

The veteran's claim of service connection for spasmodic 
dysphonia, claimed as secondary to Agent Orange exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1966 
to August 1970, including a tour of duty in Vietnam.  

A review of his service medical records reveals that in 
February 1967 he was treated for multiple symptoms (one of 
which was a sore throat) and impressions included febrile 
illness of unknown etiology, flu syndrome with epigastritis, 
and unspecified viral infection of the upper respiratory 
tract.  In April, June, and July 1967, he was treated for 
episodes of acute pharyngitis.  A May 1968 flight examination 
recites that the tonsils were enucleated.  In September 1968, 
the veteran reported that he had a mild cough with brownish 
sputum after he inhaled a great deal of smoke the previous 
evening; the impression was chemical pneumonitis.  After 
further evaluation that day, the impression was upper 
respiratory infection with bronchitis.  A treatment record 
from January 1969 shows that the veteran was noted to have a 
deviated nasal septum with pharyngeal lymphoid hyperplasia.  
Another record from that month shows he had a sore throat and 
other symptoms thought to possibly represent mononucleosis.  
A couple of days later he was noted to have multiple ulcers 
on his lips and palate, and an exudative ulcer on his 
tonsils, as well as a fever and enlarged cervical lymph 
nodes; the diagnosis was herpes stomatitis.  The August 1970 
service separation examination revealed no abnormalities of 
the mouth or  throat.  On the accompanying medical history 
report, the veteran denied any pertinent problems.  

A November 1970 VA general medical examination noted the 
veteran's mouth and throat were normal; he had no pertinent 
complaints.  Other post-service medical records for many 
years after service show no chronic throat or vocal cord 
problems.  

A June 1990 private medical record shows that the veteran was 
found to have left true vocal cord paralysis.  

A number of other private treatment records from 1991 to 1995 
show treatment for various ailments such as sinusitis and 
bronchitis, and at times the veteran complained of a sore 
throat.  

On a VA psychiatric examination in May 1995, the veteran 
reported that his past medical history was generally negative 
until about 5 years ago when he had a viral infection which 
caused vocal cord paralysis, followed by related treatment 
including surgery.

Private medical records from August 1995 to July 1996 show 
the veteran received treatment, including injections, for a 
vocal cord disorder, spasmodic dysphonia.  It was 
historically noted that in 1989 he had a flu-like illness 
which was followed by hoarseness and dysphonia; he was 
subsequently diagnosed in 1990 as having left vocal cord 
paralysis, and neurological and other studies failed to 
reveal any cause for the problem other than the presumed 
viral illness; and treatment included surgery in 1994 in 
which he received a left vocal cord silicone implant.

In March 1997, the veteran claimed service connection for the 
vocal cord problem, asserting that in was due to Agent Orange 
exposure while serving in Vietnam in 1969.  He stated that he 
began having vocal problems in 1989, about the time he had a 
flu virus; he subsequently sought treatment in late 1989 or 
early 1990, and was found to have left vocal cord paralysis; 
treatment for the problem included a surgical implant; and 
his vocal cord problems continued.

During a September 1997 RO hearing, the veteran said he 
believed his spasmodic dysphonia condition was related to 
exposure to Agent Orange during service because Agent Orange 
can affect nerves and glands in the throat area.  He stated 
that he had no supporting medical information to support his 
conclusion.  

On a VA psychiatric examination in June 1998, it was 
incidentally noted that the veteran's medical history 
included vocal cord paralysis for which he continued to 
receive treatment.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during such service.  In the 
case of such a veteran, service incurrence for the following 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
not record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e); McCartt v. West, 12 Vet.App. 164 (1999).

The veteran claims service connection for spasmodic dysphonia 
(a vocal cord disorder) which he contends is secondary to 
Agent Orange exposure.  His claim presents the threshold 
question of whether he has met his initial burden of 
submitting evidence to show that his claim is well grounded, 
meaning plausible.  If he has not presented evidence that his 
claim is well grounded, there is no duty on the part of the 
VA to assist him with his claim, and the claim must be 
denied.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136 (1994).  For the veteran's claim for service connection 
to be plausible or well grounded, it must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Service medical records show that during the veteran's 1966-
1970 active duty he had periodic throat symptoms which 
accompanied acute and transitory illnesses such as 
pharyngitis.  These conditions resolved without residual 
disability and the service separation examination noted no 
abnormalities of the mouth or throat.  There is no evidence 
of spasmodic dysphonia during service or until about two 
decades later.  By the veteran's own history he first noted 
vocal cord symptoms in 1989, and medical records from the 
1990s show treatment, including a surgical implant, for the 
problem.  The claims file contains no medical evidence which 
links the current spasmodic dysphonia condition to events of 
the veteran's service, including Agent Orange exposure.  
Although the veteran served in Vietnam, spasmodic dysphonia 
is not one of the listed diseases for which service 
connection might be established on a presumptive basis due to 
herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6); 3.309(e). 

Since the legal authority on presumptive service connection 
for Agent Orange diseases is of no benefit to the veteran in 
establishing service connection, in order for his claim to be 
well grounded he would have to submit competent evidence of 
actual Agent Orange exposure in service and competent medical 
evidence of causality to link spasmodic dysphonia to Agent 
Orange exposure or other incidents of service.  McCartt, 
supra; Darby v. Brown, 10 Vet. App. 243 (1997); Caluza, 
supra.  The veteran has presented no such evidence, and at 
his RO hearing he acknowledged that he had no medical 
evidence to support his belief that his condition was due to 
Agent Orange exposure.  He has made statements alleging that 
spasmodic dysphonia was caused by Agent Orange exposure, but 
such statements do not constitute competent medical evidence 
of causality, since laymen have no competence to give a 
medical opinion on the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent medical evidence of causality, as 
discussed above, the veteran's claim for service connection 
for a spasmodic dysphonia, claimed as secondary to Agent 
Orange exposure, is implausible and must be denied as not 
well grounded.  


ORDER

Service connection for spasmodic dysphonia, claimed as 
secondary to Agent Orange exposure, is denied.  


REMAND

The veteran also appeals for a higher rating than 10 percent 
for his service-connected PTSD.  Most of the procedural 
documents concerning the appeal of the PTSD rating issue were 
sent by the RO to the Board in November 1998, after the 
claims file had already been forwarded to the Board for 
consideration of the other issue on appeal.  Later in 
November 1998, the veteran's representative submitted 
additional evidence to the RO (an October 1998 statement from 
the veteran's private psychiatrist, Jeanne C. Morrow, M.D.); 
the RO forwarded this evidence to the Board where it was 
received in January 1999.  This additional evidence has not 
been initially considered by the RO, nor did the veteran 
waive such RO consideration.  Thus the case must be returned 
to the RO for consideration of the evidence and inclusion of 
such evidence in a supplemental statement of the case.  
38 C.F.R. § 20.1304.

On remand, the RO should also further develop the medical 
evidence with respect to the veteran's well-grounded claim 
for a higher rating for PTSD.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103, 3.159; Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).
In this regard, all recent treatment records, including those 
from Dr. Morrow, should be obtained.  Murinscsak v. 
Derwinski, 2 Vet.App. 363 (1992).

In view of the foregoing, this issue is remanded to the RO 
for the following development:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA (including Dr. 
Morrow) psychiatric treatment since 1997.  
The RO should then obtain copies of 
actual clinical records of such 
treatment, following the procedures of 
38 C.F.R. § 3.159.

2.  Thereafter, the RO should review the 
claim for a higher rating for PTSD, and 
such should include consideration of all 
additional evidence received since the 
statement of the case was issued.  If the 
claim remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

